 Case 3:20-cr-01812-CAB Document 33 Filed 10/02/20 PageID.85 Page 1 of 2



 1   ERIC S. FISH
     California State Bar No. 280992
 2   FEDERAL DEFENDERS OF SAN DIEGO, INC.
     225 Broadway, Suite 900
 3   San Diego, California 92101-5030
     Telephone: (619) 234-8467
 4   Facsimile: (619) 687-2666
     Eric_Fish@fd.org
 5
     Attorneys for Defendant
 6
 7
                          UNITED STATES DISTRICT COURT
 8
                        SOUTHERN DISTRICT OF CALIFORNIA
 9
10
     UNITED STATES OF AMERICA,                 CASE NO.: 20-CR-1812-CAB
11
                        Plaintiff,             Hon. Cathy A. Bencivengo
12
           v.                                  Motion to withdraw due to conflict of
13                                             interest
     ALEXANDRA BELL,
14
                        Defendant.
15
16
           Federal Defenders of San Diego has learned that it has a conflict of interest
17
     in this case due to another representation, and undersigned defense counsel has been
18
     informed by management that he must withdraw as the attorney. This information
19
     has been conveyed to Ms. Bell. Defense counsel requests that a new attorney be
20
     appointed from the CJA panel. If the Court requires additional information about
21
     the nature of the conflict, this can be provided under seal and ex parte.
22
                                           Respectfully submitted,
23
24
     Dated: October 2, 2020                s/ Eric S. Fish
25                                         Federal Defenders of San Diego, Inc.
                                           Attorneys for Defendant
26
27
28
 Case 3:20-cr-01812-CAB Document 33 Filed 10/02/20 PageID.86 Page 2 of 2



 1
 2
 3
                              CERTIFICATE OF SERVICE
 4
           Counsel for the Defendant certifies that the foregoing pleading has been
 5
     electronically served on all parties by virtue of their registration with the CM/ECF
 6
     system.
 7
 8
 9                                           Respectfully submitted,
10
11   Dated: October 2, 2020                  s/ Eric S. Fish
                                             Federal Defenders of San Diego, Inc.
12                                           Attorneys for Defendant
                                             Email: Eric_Fish@fd.org
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                              2                         20-CR-1812-CAB
                                     MOTION TO CONTINUE
